DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 9, the phrase "the case may be formed of plastic" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the part of the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara et al., JPH 11-135304 (machine translation attached).
Regarding claims 1-3 and 9, Mihara teaches a circuit protection device (NTC thermistor and current limiting circuit; see under “Description” and figures 1-3) comprising:
a device comprising a heating element configured to comprise a body 3 (thermistor element) and a pair of electrodes 3b, 3c (Ag-Pd alloy) formed on the body, and a pair of lead wires 5, 6 connected, respectively, to the pair of electrodes; and
a case 2a (resin case body) having an independent accommodating space formed therein to accommodate at least the heating element 3,
wherein the case 2a (resin) includes at least one heat insulating layer (the heat insulation layer comprising of at least “air layer”) disposed in the vicinity of the accommodating space.
Regarding claims 4 and 5, Mihara teaches the circuit protection device, wherein the case comprises a housing having an open lower surface 2b (lower opening) to allow the device to be inserted into the accommodating space, and a housing cover 2c (lid member) configured to close the open lower surface of the housing, and 
wherein the housing has a rectangular parallelepiped shape (see at least figures 2 and 3).
Regarding claims 6-8, Mihara teaches the circuit protection device, wherein the heat insulating layer is formed on at least one of a front side and a rear side, on an upper side, and on at least one of left and right sides of the accommodating space in the housing (See figure 1 of Mihara showing the “heat insulation layer” accommodating the centrally located thermistor element 3.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara in view of Niimi et al., US Pat. 5,504,371.
Regarding claim 10, Mihara teaches the claimed invention except for specifically that one of the housing and the housing cover is formed of thermosetting plastic and the other is formed of thermoplastic plastic.
Niimi teaches an NTC thermistor device, wherein a thermistor element 1 is protected from its environment using resin, such as, PPS, PET, PBT, silicone resin and/or epoxy resin.  Niimi teaches that the listed resin provides heat resistance to the thermistor element (see at least col. 4, lines 35-44).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Niimi with Mihara, since the resins taught by Niimi provide heat resistance to thermistor element, thus preventing false/faulty actuation of the thermistor device of Mihara.   
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara in view of Wang, US Pat. 5,760,336.
Regarding claim 11, Mihara teaches the claimed invention except for the housing having a step formed on a front portion or a rear portion thereof so that a part of the front or rear portion of the housing can be inserted and installed into a housing insertion hole formed in a printed circuit board.  
Wang teaches a step (mounting leg includes a step) formed on the front portion (surface pointed by reference number 333; see figure 3 of Wang) and/or the rear portion (surface pointed by reference number 334) thereof so that a part of the front or rear portion of the housing can be inserted and installed into a housing insertion hole formed in a printed circuit board (“legs permit mounting of the housing 30 on a circuit board [not shown]” see col. 2,  lines 33-45).
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Wang to Mihara, since the step(s) taught by Wang provide(s) better structural support of the thermistor device when mounting the device to a circuit board.  
Regarding claim 12, Mihara teaches the claimed invention except for the housing having a groove that accommodates a part of a printed circuit board when the part of the housing is inserted into a housing insertion hole formed in the printed circuit board.
Wang teaches a groove that accommodates a part of a printed circuit board when a part of the housing is inserted into a housing hole formed in the printed circuit board (“Legs permit mounting of the housing 30 on a circuit board [not shown].” See col. 2, lines 33-45. Further, the leg includes a beveled edge and groove to allow locking of the thermistor device to the board.).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Wang to Mihara, since the groove(s) taught by Wang provide(s) better structural support of the thermistor device when mounting the device to a circuit board.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitchell et al., teaches a thermistor device with a housing having step(s) for mounting.
Li teaches multiple NTC housing unit.
Mihara et al., US Pat. 6,242,998 teaches an NTC device with a bendable holder 24 for mounting to a circuit board.   
Jung et al. teaches thermistor with a fuse.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833